Citation Nr: 0104920	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  99-25 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for the scar on the 
anterior chest, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his daughter


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1947 to May 
1954.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a April 1999 rating decision of the Los 
Angeles, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO continued the 10 percent evaluation assigned to 
the scar on the anterior chest and the 10 percent evaluation 
assigned to the scar on the left arm.

In April 2000, the veteran presented oral testimony before a 
Hearing Officer at the RO.  He had perfected appeals as to 
both issues but withdrew his claim for an increased 
evaluation for the scar on the left arm.  Thus, that issue is 
no longer on appeal.

In July 2000, the RO denied service connection for post-
traumatic stress disorder and for a cerebrovascular stroke.  
The veteran was notified of the decision and of his appeal 
rights in a July 6, 2000, letter.  He has not appealed either 
claim, and thus they are not part of the current appellate 
review.  However, the Board notes that the RO denied the 
veteran's claims, determining that they were not well 
grounded.  Recently enacted legislation has eliminated the 
requirement for a well-grounded claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  Therefore, the 
Board is referring these issues to the RO for appropriate 
action consistent with the new law.


REMAND

The Board notes that the veteran submitted additional 
evidence following the issuance of the last supplemental 
statement of the case in April 2000; however, the veteran's 
representative waived initial consideration of such evidence 
by the RO.  Accordingly, the Board may proceed with appellate 
review of the veteran's claims.  38 C.F.R. § 20.1304(c) 
(2000).

However, regardless of the waiver, a remand is necessary, 
which reason is explained below.

The record reflects that the veteran sustained a left 
cerebrovascular accident with right hemiparesis in 1991.

An April 1999 VA examination report shows that the examiner 
determined that limitation of function was not applicable for 
the scar on the anterior chest.  However, in a January 2000 
statement, a VA physician stated, "Please note that [the 
veteran's] painful scars are increasingly limiting his upper 
body mobility in the setting of a stroke with hemiparesis."  
In a June 2000 private medical record, Dr. T.M.D. stated, 
"[The veteran] does appear to have significant discomfort 
and limitation related to the fixed anterior chest scar, 
which is further compromising his independent activity, since 
his stroke requires him to use only the left side of his 
body."  The veteran testified at his April 2000 hearing that 
the scar affected his range of motion and his breathing.

The veteran's current evaluation for the scar on the anterior 
chest is evaluated as 10 percent disabling for a tender and 
painful scar on objective demonstration under Diagnostic Code 
7804.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2000).  
He has been evaluated as 10 percent disabling since May 20, 
1954, and thus that 10 percent evaluation is protected.  38 
C.F.R. § 3.951 (2000) (an evaluation that has been in effect 
for 20 or more years cannot be reduced except upon a showing 
of fraud).

The January 2000 statement from the VA examiner and the June 
2000 private medical record have raised the possibility that 
the veteran's scar may be rated under Diagnostic Code 7805, 
which bases the evaluation on the limitation of function of 
the part affected, and which would allow for an evaluation in 
excess of 10 percent for the scar on the anterior chest.  See 
38 C.F.R. § 4.118, Diagnostic Code 7805.  

Therefore, on one hand, a VA examiner stated that the 
veteran's scar on the anterior chest caused no limitation of 
function.  However, on the other hand, two examiners have 
implied that the scar on the anterior chest may cause 
limitation of function of the part affected.  As noted above, 
the veteran had a cerebrovascular accident in 1991.  The 
implications by the VA examiner in the January 2000 letter 
and Dr. T.M.D. in the June 2000 examination report are that 
the veteran's movement may also have been limited by the 
stroke.

The Board finds that the January 2000 letter and the June 
2000 examination report are inadequate for rating purposes 
because neither addresses the part that is affected, to what 
extent the veteran is limited as a result of the scar, and to 
what extent the stroke has affected the veteran's movement.  
It is for these reasons that the Board must remand the case 
for additional development.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his scar on the 
anterior chest.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured 
and associate them with the claims 
folder.  If the RO cannot obtain any of 
the medical records indicated by the 
veteran, it should follow the proper 
procedures under the Veterans Claims 
Assistance Act.  Regardless of the 
veteran's response, the RO should secure 
all outstanding VA treatment reports.  
All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  The RO should schedule the veteran to 
undergo a comprehensive VA examination to 
determine whether the veteran's scar on 
the anterior chest has caused limitation 
of function of the part affected.  The 
examiner must have an opportunity to 
review the veteran's claims file.  After 
reviewing the available medical records 
and examining the veteran, the examiner 
should be requested to answer the 
following questions:

a.  Does the veteran's scar on the 
anterior chest limit the function of the 
part affected?

b.  If yes, please state what part is 
actually affected, including how that 
function is limited.  

c.  To what extent, if any, does the 
residuals of the stroke affect the 
veteran's movement?

A complete rationale for any opinion 
expressed should be included in the 
examination report, to include upon what 
medical principles the opinion is based 
and citation to the evidence of record 
upon which the opinion is based.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.

5.  Thereafter, the RO should readjudicate 
the veteran's claim for entitlement to an 
increased evaluation for the scar on the 
anterior chest.

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case.  The supplemental statement of the 
case must contain notice of all relevant actions taken on the 
veteran's VA claims for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  In 
this regard, the veteran might want to submit a statement 
from the VA physician, who submitted the January 2000 letter, 
or Dr. T.M.D., who examined the veteran in June 2000, which 
elaborates on how the veteran's scar on the anterior chest 
limits his function.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


